Title: To George Washington from Jacob Broom, 4 February 1797
From: Broom, Jacob
To: Washington, George


                        
                            Sir! 
                            Wilmington Feb. 4th 1797.
                        
                        as I was an applicant for the Office to which Major Bush was appointed, and by
                            whose demise a vacancy has taken place, I take the liberty to renew my application—should I
                            be so fortunate as to be the object of your choice, my best endeavors shall not be wanting
                            to deserve the favor—on the other hand, should any one be preferred before me, I shall again
                            chearfully submit; being firmly perswaded that your nomination and appointment will be
                            dictated by the purest motives.
                        I beg leave to refer your Excellency to the Senators from this State, for any
                            information which you may deem necessary respecting my standing in life, or my attachment to the Government; both of
                            which are well known to them. I have the honor to be, Sir, with the greatest respect
                            & esteem, Your Excellency’s most Obedt & most Hble Servt
                        
                            Jaco: Broom
                            
                        
                    